  Case 3:20-cv-08123-JJT Document 44 Filed 12/31/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff,       )
                                  )
v.                                )   Case No. CV-20-08123-PCT-JJT
                                  )
Forrest Fenn;                     )
                                  )
                 Defendant.       )
_________________________________ )

                     FIFTH AFFIDAVIT OF BRIAN ERSKINE


STATE OF ARIZONA                  )
                                  )
County of Yavapai                 )

I, BRIAN ERSKINE, being first duly sworn, state and allege as follows:

1. I am Plaintiff in Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT (“Case”).

2. Terms herein have the same meaning as in my Case filings.

3. On December 30, ABC Legal logged proof of personal service by Santa Fe County

   sheriff’s deputy, performed December 21 on indispensable nonparty Zoe Fenn Old,

   of the process or filings of December 4 (D#39), whose main part is a Rule 25(a)(1)

   Motion to Substitute Party naming Zoe, and in two (2) capacities; complying with

   Rule 4 by N. M. R. Civ. P. Dist. Ct. 1-004 Rule F(1)(a). After events of December 9

   and 10 as reported (D#40) I also in the interim, yet unaware of the deputy’s service,

   made other determined service efforts, including by certified mail in envelopes


Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT
  Case 3:20-cv-08123-JJT Document 44 Filed 12/31/20 Page 2 of 3




    naming Zoe both to Zoe’s home and to the law offices of, care of, Zoe’s state probate

    counsel John Hickey (Rule E(3)). I will file proofs by return receipt only if

    necessary, though aiming to file promptly in any event (Rule L).

4. Also on December 21, after ABC Legal logged proof of non-service of the same

    process on nonparty Barbara Andersen at the reportedly closed Ill. law office address

    found in her Federal case filings (reference omitted), I contacted Barbara at the email

    also found therein. By brief email exchange, in which I communicated that my

    efforts were in good faith based on the plain content of state probate filings, Barbara

    clearly identified as having no interest in the Case or in being served. Relying on

    those communications, and as Barbara is not an indispensable nonparty, I cancelled

    service to Barbara. Barbara and I have had no other direct contact at any time and

    certainly do not act in coordination. I envisage no further such contact.

5. Efforts to serve Kelly Fenn Sparks with the same process, by multiple means, are

    pending. As she is not an indispensable nonparty, I will file proof if necessary.

6. As pro se litigant I aim to show how seriously I take due process and this Case,

    by how proactively and painstakingly I served or aimed to serve all reasonably

    identifiably interested nonparties as of December 4; both to resist manipulation and

    also to show how seriously I take not only the cause of action or fate of the Box but

    also all Case issues of wide public and lasting cultural interest; as I aim to resolve,

    truthfully, wholly, definitively, and permanently, by eventual Case outcome.



Erskine v. Fenn, Case No. CV-20-08123-PCT-JJT
Case 3:20-cv-08123-JJT Document 44 Filed 12/31/20 Page 3 of 3
